Citation Nr: 1422302	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  05-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right hand disability, to include osteoporosis.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left hand disability, to include osteoporosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case has a long and tortuous history before the Board and at the RO.  The March 2004 rating decision on appeal granted service connection and assigned a 10 percent rating for osteoporosis of the shoulders and hands as secondary to the service-connected disability of prolactinoma, effective September 4, 2003.  

In an April 2005 rating decision, the RO concluded that the decision not to grant separate non-compensable ratings for osteoporosis affecting both hands was clearly and unmistakably erroneous; that decision granted service connection for osteoporosis affecting both hands under 38 C.F.R. § 4.71a, Diagnostic Code 5013, assigning a noncompensable evaluation for each hand, effective September 4, 2003.  

In December 2008, April 2010, and November 2012, the Board remanded the Veteran's claims for additional development.  In a December 2011 decision, the RO assigned separate 10 percent ratings for the Veteran's left and right hand disabilities, effective September 4, 2003.  

Following the Board's April 2010 remand, portions of the Veteran's claim file were lost, including VA treatment records, the March 2004 and April 2005 rating decisions, a March 2004 VA examination report, and the pertinent statement of the case (SOC) and supplemental statements of the case (SSOCs).  In February 2012, the Board remanded the Veteran's claims so that these records and documents could be obtained by the RO.  

The RO obtained copies of the Veteran's March 2004 VA examination and March 2004 rating decision.  After making numerous attempts to locate the other records, it was determined in an April 2012 Formal Finding of Unavailability, that his April 2005 rating decision, the SOC, and other SSOCs were not available.  A review of the claims file shows that all available efforts were made to obtain these documents, and that further efforts would be futile.  

When the case returned to the Board in April 2013, it again remanded the claim, as the results of a February 2013 VA examination had not been included in the Veteran's claim file.  

The above summarized history is, at best, inexplicable; the Veteran has not been well served.   

That said, and it deserved to be said, the development ordered by the Board in its numerous remands has been completed sufficiently so that the Veteran's claims may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here, as the Veteran has been employed as a biologist over the course of the entire appeal period.  He has never contended that he cannot work on account of his service-connected bilateral hand disabilities, nor is there any evidence of such.  The issue of entitlement to a TDIU has not been raised by the record and will not be discussed further.  


FINDING OF FACT

Over the course of the entire appeal period, the Veteran has suffered from arthritis in the bilateral hands resulting in occasional incapacitating episodes.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a right hand disability have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003-5013, 5216-30 (2013).  

2.  The criteria for a 20 percent rating for a left hand disability have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003-5013, 5216-30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records have been obtained.  Some, but not all of the Veteran's VA medical  treatment records have also been obtained; following numerous remands and a formal finding of unavailability, any further attempt to obtain these outstanding records would be fruitless and would only further delay this case.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were conducted in March 2004, August 2011, and February 2013; the record does not reflect, that these examinations were inadequate for rating purposes.  These examinations include sufficient detail to rate the Veteran under the applicable Diagnostic Codes, and they serve as the basis for increasing the Veteran's ratings.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Initial Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left hand disabilities have been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5013.  Diagnostic Code 5003 covers degenerative arthritis, and it is to be rated on the basis of limitation of motion of the affected joint.  Diagnostic Code 5013 covers osteoporosis, with joint manifestations; this Code also instructs that it is to be rated as limitation of motion.  Limitation of motion of the hand and its individual digits are covered by Diagnostic Codes 5216 through 5230.  

Under Diagnostic Code 5003, when limitation of motion of specific joints or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is applied for each group of minor joints affected by limitation of motion.  In the case of minor joints, the ratings are to be combined, not added, as in the case of major joints.  Multiple involvements of the interphalangeal, metacarpal, and carpal joints of the hands are considered minor joints.  

In the absence of limitation of motion, X-ray evidence of arthritis involving 2 or more minor joint groups is assigned a 10 percent rating; evidence of arthritis involving 2 or more minor joint groups with occasional incapacitating exacerbations is assigned a 20 percent rating.  38 C.F.R. § 4.17a, DC 5003.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts 

At a March 2004 VA examination, the Veteran complained of aching in his hands, particularly in cold weather.  The Veteran stated that typing exacerbated his pain.  

Upon examination, the Veteran had grip strength of 5/5 bilaterally.  The examiner reported that the Veteran had normal range of motion in all joints of the fingers of both hands.  There was minimal swelling in the proximal interphalangeal joints of both fingers, but the Veteran was able to achieve a normal flexion of 110 degrees.  X-rays of both hands were reported to be normal.  

A March 2009 VA primary care note reflects that the Veteran complained of sharp, aching pains in his hands; the Veteran rated his pain at 5/10.  A June 2009 rherumatology consult reflects that the Veteran complained of hand pain mainly involving his metacarpophalangeal and proximal interphalangeal joints.  He reported shooting pain in both thumbs, right 3rd and 4th digits, and left 5th digit when trying to unzip a bag.  He denied joint swelling, but stated that he soaks his hands in hot water to ease his pain.  

At an August 2011 VA examination, the Veteran complained of a 20 year history of bilateral hand pain.  He complained of pain in his metacarpal and proximal interphalangeal joints.  He reported that his pain is intermittent, worse with cold weather and finger activity such as typing.  The Veteran stated that he is able to perform all activities of daily living, but that he does have to take breaks while working to soak his hands in warm water.  

Upon examination of the Veteran's right hand, he had no tenderness to palpation in his hand, his metacarpophalangeal joints, his proximal interphalangeal joints, or in his distal interphalangeal joints.  The Veteran had 0-90 degrees of flexion at the metacarpal joint of his 1st, 2nd, 3rd, or 4th fingers.  At the proximal interphalangeal joints, he had 0-110 degrees of flexion.  He had 0-70 degrees of flexion in all distal interphalangeal joints of the right hand.  The Veteran was able to touch his thumb to all fingertips.  He had 5/5 strength with flexion and extension of the wrist.  He had 5/5 strength for grip strength, pinch, pronation, and supination.  He did not have any increased pain with repetitive motion in any joints in his fingers or hands.  

As to the Veteran's left hand, the examiner described the examination as "normal;" he stated that the Veteran had full range of motion equivalent to that stated on the right hand throughout all metacarpophalangeal joints, proximal interphalangeal joints, and distal interphalangeal joints.  There was no swelling of the Veteran's left hand.  

X-rays revealed mild degenerative changes in the proximal interphalangeal joints of each hand.  The examiner concluded that the Veteran suffers from bilateral hand arthritis.  He stated that the Veteran has full range of motion without significant pain, and no signs of ankylosis.  He stated that the Veteran had no pain with range of motion, but that it is conceivable that the Veteran's pain could worsen and further limit his function.  

A February 2012 VA treatment record reflects that the Veteran complained of pain and stiffness in his hands.  Upon examination, his metacarpophalangeal joints appeared swollen, and the Veteran had tenderness in both hands.  

An April 2012 VA occupational therapy consult reflects that the Veteran complained of constant aching pain in hands, rating his pain at a 4/10 at rest and a 6/10 with gripping.  

At a July 2012 VA primary care assessment, the Veteran complained of pain in his left thumb.  The VA practitioner stated that there was soft tissue tenderness on the palmar surface of the left thumb, but no swelling or erythema noted.  

At a January 2013 VA primary care assessment, the Veteran reported continued arthritic pain in his hands that is relieved with paraffin therapy.  

At a February 2013 VA examination, the Veteran stated that he began suffering from bilateral hand pain in 2004.  The Veteran described himself as doing "fairly well," and stated that he had no new complaints or increase in pain.  The Veteran again reported that he had flare-ups of his pain in cold weather and with computer work.  

Upon examination, the Veteran had tenderness or pain to palpation for the joints or soft tissues of both hands.  He had grip strength of 5/5 in both hands.  There was no ankylosis of the thumb or fingers of either hand.  

Range of motion testing revealed evidence of limitation of motion or of painful motion for each finger and thumb of the Veteran's hands.  He had a gap of less than one inch between the thumb pad and the fingers, with pain beginning at that point.  With regard to finger flexion for each finger of both hands, the Veteran had a gap of less than one inch between the proximal transverse crease of the palm, with pain beginning at that gap.  There was no limitation of extension or evidence of painful motion for the index finger or long finger of either hand.  The Veteran was able to perform repetitive motion testing; this testing did not lead to any additional limitation of motion for the thumb or fingers of either hand.  Repetitive motion did result in less movement than normal and pain on movement for both thumbs and all fingers.  


Analysis

Generally, disabilities rated under Diagnostic Codes 5003 and 5013 are to be rated on limitation of motion of the affected joints.  The February 2013 VA examination is the only examination to show that the Veteran had any limitation of motion in his thumbs and fingers, and the limitation shown would be noncompensable for each of the affected digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5228-30. 

In the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of arthritis and with occasional incapacitating exacerbations.  38 C.F.R. § 4.17a, DC 5003.  The August 2011 VA examination reported that X-rays showed arthritic changes in the Veteran's fingers.  Each examination also reported that the Veteran's symptoms were exacerbated by typing, and that he frequently had to take breaks to soak his hands in hot water or wax.  The Veteran's symptoms more closely approximate the effects described in this Diagnostic Code, and it is more beneficial for him to be rated on the functional effects of his disability.  A 20 percent rating for each hand is warranted.  

While there is no x-ray evidence of arthritis of record prior to August 2011, some of the Veteran's treatment records have been lost, as well as various prior adjudicative documents generated by the RO.  Giving the Veteran the benefit of the doubt, as the law requires, the Board finds that arthritis has been present since the date of claim.

No alternative Diagnostic Code would result in the Veteran's receiving a rating higher than 20 percent.  Neither the Veteran's thumbs nor his fingers have been found to be ankylosed, precluding ratings under Diagnostic Codes 5216-5227.  The limitation of motion in his thumbs and fingers is not shown to warrant compensable ratings under Diagnostic Codes 5228-5230, and rating his individual digits separately would not result in an increased rating.  

As the Board is taking an action favorable to the Veteran based on the incapacitating exacerbations of his service-connected disabilities, it has expressly considered the functional effects of his disabilities; no further discussion of the DeLuca factors is warranted.  

The Veteran's service-connected bilateral hand disabilities result in painful motion, limited motion, and occasional incapacitating exacerbations.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected bilateral hand disabilities is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 20 percent disability rating for a right hand disability from the date of the claim, September 4, 2003, is granted.  

Entitlement to a 20 percent disability rating for a left hand disability from the date of the claim, September 4, 2003,  is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


